DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending and under examination. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-5, 12-13 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of diagnosing by measuring particular molecules, i.e. histone variants in the subjects and comparing the results to determine whether the subjects have the diseases of preamble.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining body fluid samples, measuring target molecules, nucleosome-histone variants or histone isoforms in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. measuring the levels of nucleosome-histone variants/isoforms and abstract idea of comparing and correlation to some disease, e.g. colitis, COPD, Crohn’s disorder. 

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. 

Under Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81).  
Note, the “administering a treatment to the patient identified as suffering from the disease” does not impose additional elements to overcome the judicial exception because it is a high generality without specific treatment, e.g. under broadest reasonable interpretation, simply let the patients “rest” can be considered “administering a treatment”.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a panel of histone variants or histone isoforms, does not reasonably provide enablement for a single histone variant or isoform thereof for diagnosis and treatment for COPD, colitis or Crohn’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The current application directs to the use of histone variants or histone isoforms for diagnosis and treating COPD, colitis or Crohn’s disease. The state of the prior art involves includes pathology, physiology, and biochemical assays. Skilled persons are needed in this field, including medical personnel for diagnosis and molecular biologist for determining the level of histone variants and histone isoforms. The unpredictability of this field is high if absence of clinical experiments. In another word, one ordinary skill in the art would not be able to predict simply by some computational projection or in vitro cellular studies. Actual clinical studies, including patients of COPD, colitis or Crohn’s disease are needed for verification. It is because each of the disease, i.e. COPD, colitis and Crohn’s disease, has distinct anatomy, physiology, etiology and pathology. The complexity of each disease cannot be simplified for prediction without actual experimental data. 

With this in view, the clinical data shown in the specification is Figure 24. 
    PNG
    media_image1.png
    600
    904
    media_image1.png
    Greyscale

The levels of different histone variants of three diseases patients with the healthy ones are shown above. Note, the claim recites “detecting a level of the cell free nucleosome comprising a histone variant or histone isoform in the bodily fluid” (emphasis added).  From the data, it is observed that pH2AX (ser 139) from colitis is essentially the same as that of the healthy subjects. In addition, H2AZ in Crohn’s disease is almost the same as that of healthy ones. Moreover, H2AZ is merely a slight increase (not significant) compared to that of healthy subjects. Based upon the above observation, one ordinary skill in the field would not employ measurement on a single histone variant, such as pH2AX or H2AZ for diagnosis of either colitis or Crohn’s disease because both histone variants fail to distinguish these diseases. 

It is noted that applicant’s discussion for Figure 24 indicates “this shows that investigation of multiple nucleosome structures in a test panel can facilitate better clinical discrimination” (See section 0110” (emphasis added).  The data indeed show a different pattern on the panel levels of histone variants between the healthy subjects and the patients suffered from COPD, colitis or Crohn’s disease.  One ordinary skilled in the art would have used a panel of histone variants and isoforms as a tool for clinical discrimination based on the experimental results here. 

3.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The invention directs using the level of a histone variant or isoform for diagnosis of the above disease. 
First, it is not clear (not shown) about the standard deviation for the assay, particular the Y-axis. It is noted that the level of some histone variant may not be significantly different from that of the healthy population (See Scope of Enablement; Figure 24).  Assuming arguendo that the levels of the four histone variants are statistically acceptable, nevertheless it appears that applicants may only focus on ONE panel of histone variants for discrimination of COPD, colitis and Crohn’s disease (see Figure 24).  There are other three parts of the histone, e.g hisone 1, histone 3 and histone 4.  Each variant is distinct in regard to chemical as well as structural.  Also, it is noted that the above mentioned disease are broadly diverse in terms of origin, mechanisms and pathological development.  One clinician in the field would NOT rely on the four histone variants study in Figure 24 and conclude that ALL histone variant and isoform can be used for diagnosis of the above diseases.  The key issue here is that whether there will be a universal correlation of ALL the histone variants/isoform to the above mentioned diseases.  The disclosure in specification has not presented sufficient evidence and/or information that one ordinary skill in the art would be able to extrapolate the data from the four histone variants in Figure 24 to ALL other potential histone variants for the SAME illnesses (i.e. correlation).  Only clinical experiments can corroborate this.  

From the results, one can see that Four histone variants or isoforms are listed, including mH2A1.1, mH2A2, H2AZ, pH2AX .  The second issue here is that whether these four histone variants sufficiently justify to cover all histone variants/isoform and correlating to the diagnosis of specific disease of colitis, chronic obstructive pulmonary disorder and Crohn’s disease.  As has been pointed out in the previous office action (16/221,411 Final Office Action mailed on 1/3/2020), many histone variants have been identified, and further experiments and clinical studies need to launched in order to corroborate the scope of the claim.  For instance, how about H3K9Me3 or H3K9Ac or H3K27Me3 or H4k16Ac or H4K20Me3 or H4PanAc or "pan-acetylated H4" or "ubiquityl-H2AH1t2, H100, H1X, H1.0, H1e, H1d, H1c, H1a, H1b, H3X, H3.Y, H3.5, H3.4, H2AX, H2B, H2BE, TSH2B, H2BFWT..etc. (See Table 1 and Table 2). Each histone has distinct physical, chemical and biological functions. Especially one ordinary skill in the art would know any addition, deletion or change in the amino acid(s) or some fragments would result in tertiary structure change of the histone protein, thus alter the function of the histone.  As held in Brenner v. Manson, “[a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  See 383 U.S. 519, 536 (1966).  Given the complexity of proteins and diseases, more actual clinical studies need to be performed for verification.  

4.	The Claims 1-13 are free of prior art. The following is an examiner’s statement of reasons for allowance: no prior art teaches measuring histone variants or histone isoform in a bodily sample from a subject for diagnosis of COPD, colitis or Crohn’s diseases followed by administering treatment on the identified subjects.  The relevant prior art is reference of Pastukh (International Journal of COPD 2011 6:209-217; published March 10 2011) where Pastukh detected gamma-H2AX histone variant in the alveolar wall cells of lung tissue but not in the control subject (See Abstract). However, the sample in Pastukh’s study is lung tissue, NOT from bodily fluid (emphasis added).  The unpredictability of extrapolation of data from tissue to bodily fluid is high because it may encounter unknown physiological and pathological complexity that a reasonable expectation of success might not be obtained.  Similarly, Risques (Gastroenterology  2008 135:410-418) detected a higher level of gamma-H2AX in colon tissue from ulcerative colitis patients (See Abstract; Materials and Methods). Again, the unpredictability for extrapolation tissue data to bodily fluid is high and actual clinical studies need to be performed for corroboration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
5.	No claim is allowed. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641